Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OMORI et al. (US 2022/0037926 A1, hereinafter OMORI).
           
    PNG
    media_image1.png
    390
    583
    media_image1.png
    Greyscale

As per claim 16, OMORI discloses a method comprising: 
having an inductive-capacitive (LC) tank circuit (See Fig.6, Items#L1, C1 and C1’ in first power circuit 201 and Items#L2, C2 and C2’ in second power circuit 204) configured to transmit and receive wireless power using a coil of the LC tank circuit (See Pars.120-121, disclose that each of the power circuit 201 and 204 can operate in the forward power transmission mode or power reception mode), the LC tank circuit having an effective inductance and a first effective capacitance corresponding to transmitting wireless power (See Fig.6, and Par.120, discloses that the power circuit 201 in the forward transmission mode has an effective inductance and capacitance equal to L1 and C1 since S1 is opened thereby disconnecting C1’), the LC tank circuit having the effective inductance and a second effective capacitance corresponding to receiving wireless power (See Par.121, discloses that in the reception mode, the switch S1 is switched on, the effective inductance is L1 and the second effective capacitance includes C1 and C2).

As per claim 17, OMORI discloses the method of claim 16, further comprising determining that the LC tank circuit is transmitting wireless power or receiving wireless power in accordance with a signal received from an external device (See Par.120, discloses “a charge start notification included in an intercommunication signal 130”, as shown in Fig.6, the intercommunication signal 130 is between the two devices to designate which device is the power transmission device and which device becomes the power receiver. The LC tanks of both sides is adjusted based on the intercommunication signal).

As per claim 18, OMORI discloses the method of claim 16 as discussed above, wherein the LC tank circuit comprises a variable capacitor (See Fig.6, Items#C1, C1’ and S1, also Par.120-121, disclose the capacitance is variable using the switch S1 which is controlled based on the mode the device is operating in), wherein the variable capacitor has a first capacitance value corresponding to the first effective capacitance (See Fig.6 and Par.120, disclose that the switch S1 is turned off in the power transmission mode and the first effective capacitance is based on capacitor C1 alone), and wherein the variable capacitor has a second capacitance value corresponding to the second effective capacitance (See Fig.6 and Par.121, disclose that in the power reception mode, switch S1 is switched on and the second effective capacitance is based on the capacitor C1 and C1’ connected in parallel).

As per claim 19, OMORI discloses the method of claim 18 as discussed above, wherein the method further comprises providing a control signal to the variable capacitor to vary a capacitance value of the variable capacitor between the first capacitance value and the second capacitance value in accordance with, respectively, transmitting wireless power or receiving wireless power (See Fig.6 and Pars.120-121, disclose the control circuit 213 and 223 send control signals to switches S1 and S2 to adjust the capacitance according to the operating mode of the power circuit).

As per claim 20, OMORI discloses the method of claim 16 as discussed above, wherein the LC tank circuit comprises a coil used to transmit and receive wireless power, wherein the effective inductance of the LC tank circuit corresponds to an inductance of the coil (See Fig.6, discloses a power circuit 201 comprising coil L1 to transmit and receive wireless power. The inductance corresponds to inductance of coil L1).

As per claim 21, OMORI discloses a method comprising: 
having an inductive-capacitive (LC) tank circuit configured to operate in a transmit mode and a receive mode, respectively (See Pars.120-121 and Fig.6, disclose that each of the power circuit 201 and 204 can operate in the forward power transmission mode or power reception mode), for transmitting and receiving wireless energy (See Pars.120-121, disclose that each of the circuits 201 and 204 can operate in power transmission or power reception); 
arranging components of the LC tank circuit for transmitting wireless energy, wherein the LC tank circuit has an effective inductance and a first effective capacitance (See Fig.6, and Par.120, discloses that the power circuit 201 in the forward transmission mode has an effective inductance and capacitance equal to L1 and C1 since S1 is opened thereby disconnecting C1’); and arranging components of the LC tank circuit for receiving wireless energy, wherein the LC tank circuit has the same effective inductance and a second effective capacitance different than the first effective capacitance (See Fig.6 and Par.121, disclose that in the power reception mode, switch S1 is switched on and the second effective capacitance is based on the capacitor C1 and C1’ connected in parallel, the inductance stays the same since it is still based only on the inductance of the coil L1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over OMORI et al. (US 2022/0037926 A1, hereinafter OMORI) in view of AIONEI (US 2015/0035372 A1, hereinafter AIOANEI).
As per claim 1, OMORI discloses a method of operating a power circuit, the method comprising:
having a first mode and a second mode, respectively, corresponding to receiving and transmitting power using inductive charging at a coil of the power circuit (See Pars.120-121, disclose that each of the power circuit 201 and 204 can operate in the forward power transmission mode or power reception mode);
determining that the power circuit is operating in the first mode, and, based thereon, changing the capacitance of the power circuit to a second value (See Par.121, discloses that in the reception mode, the switch S1 is switched on, the effective inductance is L1 and the second effective capacitance includes C1 and C2);
determining that the power circuit is operating in the second mode, and, based thereon, 
changing the capacitance of the power circuit to a first value (See Fig.6, and Par.120, discloses that the power circuit 201 in the forward transmission mode has an effective inductance and capacitance equal to L1 and C1 since S1 is opened thereby disconnecting C1’). OMORI further discloses a the capacitance is adjustable based on the mode using capacitor C1’ connected in parallel with capacitor C1 and a switch used to connect the capacitor C1’ in parallel to the capacitor C1 based on mode (See Pars.120-121), and a third capacitor and a third changeover switch connected in series with the capacitor C1 and third changeover switch is turned off during the forward power transmission and turned on during the reverse power transmission. However OMORI does not disclose that in the receiving mode coupling the coil in series with a parallel coupling of a first capacitor of the power circuit and a second capacitor of the power circuit; and
in the transmitting mode coupling the coil in series with the first capacitor and coupling the second capacitor to a reference potential. 
	AIOANEI discloses a wireless charging circuit comprising a an adjustable capacitance circuit, the adjustable capacitance circuit comprising a capacitor connected in series with a coil and a capacitor which is controlled to connect in parallel to the series connected capacitor to adjust the capacitance of the circuit (See Fig.4, Items, L discloses a coil, Item# C discloses a capacitor connected in series with the coil, capacitor C1-Cn disclose a plurality of capacitors which can be connected or disconnected via switches SC1 to SCN).
	OMORI and AIOANEI are analogous art since they both deal with wireless charging.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by OMORI with that of AIOANEI by replacing one capacitance adjusting circuit for another for the benefit of arriving at the desired resonance value to match that of the charge receiving/ charge providing to/from which the power is provided/received to enhance the power transfer efficiency.

	As per claim 8, OMORI discloses a device comprising:
a coil configured to operate in a first mode and a second mode, respectively, corresponding to receiving and transmitting power using inductive charging (See Fig.6, Items#L1 and L2 and Pars.120-121, disclose that each of the power circuit 201 and 204 can operate in the forward power transmission mode or power reception mode. In the transmission mode each coil operates as a transmission coil and in the reception mode each coil operates as a reception coil); and
a tank circuit comprising the coil (See Fig.6, Item#L1), a first capacitor (See Fig.6, Item#C1), and a second capacitor in the first mode (See Fig.6 and Item#S1 and Par.120, disclose that in the receiving mode the switch S1 is switched on and the capacitors C1 and C1’ are connected in parallel), and the tank circuit comprising the coil and the second capacitor in the second mode (See Par.121, disclose that in the transmission mode, the switch S1 is turned off and tank circuit comprises the coil L1 and the capacitor C1);
a non-transitory memory storage comprising instructions (See Fig.6, Item#213, discloses a controller which includes a memory on which instructions are stored); and
a processor in communication with the non-transitory memory storage, wherein the processor executes the instructions (See Fig.6, Item#213, discloses a controller) to:
determining that the power circuit is operating in the first mode, and, based thereon, changing the capacitance of the power circuit to a second value (See Par.121, discloses that in the reception mode, the switch S1 is switched on, the effective inductance is L1 and the second effective capacitance includes C1 and C2);
determining that the power circuit is operating in the second mode, and, based thereon, 
changing the capacitance of the power circuit to a first value (See Fig.6, and Par.120, discloses that the power circuit 201 in the forward transmission mode has an effective inductance and capacitance equal to L1 and C1 since S1 is opened thereby disconnecting C1’). OMORI further discloses a the capacitance is adjustable based on the mode using capacitor C1’ connected in parallel with capacitor C1 and a switch used to connect the capacitor C1’ in parallel to the capacitor C1 based on mode (See Pars.120-121), and a third capacitor and a third changeover switch connected in series with the capacitor C1 and third changeover switch is turned off during the forward power transmission and turned on during the reverse power transmission. However, OMORI does not disclose that in the receiving mode coupling the coil in series with a parallel coupling of a first capacitor of the power circuit and a second capacitor of the power circuit; and
in the transmitting mode coupling the coil in series with the first capacitor and coupling the second capacitor to a reference potential. 
	AIOANEI discloses a wireless charging circuit comprising a an adjustable capacitance circuit, the adjustable capacitance circuit comprising a capacitor connected in series with a coil and a capacitor which is controlled to connect in parallel to the series connected capacitor to adjust the capacitance of the circuit (See Fig.4, Items, L discloses a coil, Item# C discloses a capacitor connected in series with the coil, capacitor C1-Cn disclose a plurality of capacitors which can be connected or disconnected via switches SC1 to SCN).
	OMORI and AIOANEI are analogous art since they both deal with wireless charging.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by OMORI with that of AIOANEI by replacing one capacitance adjusting circuit for another for the benefit of arriving at the desired resonance value to match that of the charge receiving/ charge providing to/from which the power is provided/received to enhance the power transfer efficiency.
	
As per claims 2 and 9, OMORI and AIOANEI disclose the method and device of claims 1 and 8 as discussed above, wherein a tank circuit of the power circuit in the second mode comprises the coil in series with the first capacitor , wherein an equivalent capacitance and inductance, respectively, of the tank circuit in the second mode is about 300 nanofarad and 8 microhenries (See AIOANAI, Fig.4, and Par.40, disclose in the second mode, the switches are opened and the capacitor C and inductor L are connected in series, as established in claims 1and 8, the examiner disclosed that the capacitance adjustment circuit disclosed by AIOANEI can be substituted in place of that disclosed by OMORI without producing unexpected results). Even though OMORI and AIOANEI do not disclose the equivalent capacitance and inductance, respectively, of the tank circuit in the second mode is about 300 nanofarad and 8 microhenries, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by OMORI and AIOANEI to try different values of capacitance and inductance to arrive at the highest charging efficiency.

As per claim 3, OMORI and AIOANEI disclose the method of claim 2 as discussed above, wherein a resonant frequency of the power circuit is determined in accordance with an equivalent inductance and capacitance of the tank circuit (See OMORI, Par.120, discloses that the switch S1 is controlled to adjust the capacitance based on the detected mode and that the resonant frequency is set higher on the transmission side than that on the reception side; this is done by switching off the switch S1 in the transmission mode and activating the switch S1 in the reception mode).

As per claims 4 and 10, OMORI and AIOANEI disclose the method of claims 1 and 8 as discussed above, wherein the second capacitor is coupled to a switch in series, wherein coupling the coil in series with the parallel coupling of the first capacitor and the second capacitor comprises setting the switch in a closed position (See OMORI, Fig.6, Items#S1 and C1’, the difference is that OMORI discloses the coil is arranged in parallel with the parallel connected capacitors in the reception mode, the examiner relied on the capacitance adjustment circuit in AIOANEI which presents an alternative capacitance adjustment circuit comprising a first capacitor connected in series with the coil and a second capacitor controlled to be connected in parallel to the first capacitor. The coils is connected in series to the equivalent capacitance of C and C1 when SC1 is activated).

As per claims 5 and 11, OMORI and AIOANEI disclose the method of claims 1 and 8 as discussed above, wherein the second capacitor is coupled to a switch in series, wherein coupling the coil in series with the first capacitor and coupling the second capacitor to a reference potential comprises setting the switch in an open position  (See OMORI, Fig.6, Items#S1 and C1’, the difference is that OMORI discloses the coil is arranged in parallel with the parallel connected capacitors in the reception mode, the examiner relied on the capacitance adjustment circuit in AIOANEI which presents an alternative capacitance adjustment circuit comprising a first capacitor connected in series with the coil and a second capacitor controlled to be connected in parallel to the first capacitor. The coils is connected in series to the equivalent capacitance of C and C1 when SC1 is activated. When the switch is opened L and C are connected in series).

As per claims 6 and 12, OMORI and AIOANEI disclose the method and device of claims 1 and 8 as discussed above, however OMORI and AIOANEI do not disclose wherein the second capacitor is coupled to a switch in series, the switch comprising a first transistor arranged in series with a second transistor. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by OMORI and AIOANEI by a switch comprising a plurality of series transistors for the benefit of providing redundancy.

As per claims 7 and 15, OMORI and AIOANEI disclose the method and device of claims 1 and 8 as discussed above, wherein the determining that the power circuit is operating in the first mode or the second mode is in accordance with a signal received from an external device (See OMORI, See Par.120, discloses “a charge start notification included in an intercommunication signal 130”, as shown in Fig.6, the intercommunication signal 130 is between the two devices to designate which device is the power transmission device and which device becomes the power receiver. The LC tanks of both sides is adjusted based on the intercommunication signal).
As per claim 13, OMORI and AIOANEI disclose the device of claim 8 as discussed above, wherein the device is a semiconductor package (See AIOANEI, Par.16 discloses the device can be implemented in an Application-Specific Integrated Circuit).

As per claim 14, OMORI and AIOANEI disclose the device of claim 8 as discussed above, wherein the device is a mobile device, a tablet, a cellular phone, a power bank, or a battery pack (See AIOANEI, Par.24, disclose the wireless power receiving device can be a cell phone).
Conclusion
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of the new grounds of rejection. The previous grounds of rejection have been withdrawn, please see new grounds of rejection presented above.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859            

/EDWARD TSO/Primary Examiner, Art Unit 2859